Order entered February 3, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00693-CR

                           JACOBO RAFAEL REYES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 065987

                                           ORDER
       On November 30, 2016, we adopted the trial court’s findings and granted appellant thirty

days in which to retain counsel and make arrangements to pay for the reporter’s record. To date,

appellant has not contacted the Court with information regarding retained counsel, no one has

made an appearance on appellant’s behalf, and the reporter’s record has not been filed.

       Therefore, we shall consider appellant as proceeding pro se until he provides the Court

with written notification (including the name and contact information) that he has hired new

counsel. In light of this, we DIRECT the Clerk of the Court to send all future notifications to

appellant at 1928 E. 6th Street, Irving, TX 75060.    Appellant is ORDERED to provide, with

TEN DAYS of the date of this order, written verification he has paid or made arrangements to
pay for the reporter’s record. If appellant fails to do so, the Court will order this appeal

submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c)(2).

       The Clerk is DIRECTED to send copies of this order to appellant; Joe Brown, Grayson

County District Attorney’s Office; and Paula Thomas, official court reporter, 397th Judicial

District Court.




                                                    /s/     ADA BROWN
                                                            JUSTICE